DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 10/19/2020.  Claims 1, 8, 14, 29, 31 and 38-52 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14, 29, 31, 44-47 and 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulos (U.S. 2014/0237366).
Regarding claim 1, Poulos teaches: A method comprising:
forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD) ([0015]… “display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein, such as bookcase 108, sofa 114, desk 117, telephony device 113, and music or media device 115”); 
selecting a mixed reality (MR) object for placement or repositioning within the 3D map ([0016]… “Display device 104 may overlay one or more virtual images or objects over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a virtual television device 111, and a contact list 119 displayed adjacent to telephony device 113. The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”); 
displaying a visual guidance line pathway in the 3D map ([0020]… “FIG. 1 shows example gaze lines directed at various objects in the augmented reality environment”); 
detecting a gaze of the user at one or more positions along the visual guidance line pathway ([0020]… “wherein the gaze lines represent the user focusing on the object at which the gaze lines intersect to select the object”); and 
rendering the MR object at rendering positions along the visual guidance line pathway corresponding to the one or more detected positions of the gaze of the user ([0014]… “A user 106 is viewing the living room through an augmented reality computing device in the form of the see-through head-mounted display device 104, and may interact with the augmented environment via a user interface of display device 104. FIG. 1 also depicts a user field of view 102 comprising a portion of the environment viewable through the display device 104, and thus the portion of the environment that may be augmented with images displayed via the display device 104. The augmented environment may include a plurality of real and virtual objects, e.g., media devices, with which the user may interact. For example, the augmented environment may include a virtual television device 111, a real telephone device 113, and a real media player device 115. Each of these objects in the augmented environment may be selectable by user 106 so that the user may perform actions on the selected object. In some embodiments, the user field of view 102 may be substantially coextensive with the user's actual field of vision, while in other embodiments the user field of view 102 may occupy a lesser portion of the user's actual field of vision”).

Regarding claim 8, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: determining the visual guidance line pathway in the 3D map ([0020]… “FIG. 1 shows example gaze lines directed at various objects in the augmented reality environment”); and determining the gaze of the user at the one or more positions along the visual guidance line pathway, wherein determining the gaze of the user at the one or more positions along the visual guidance line pathway comprises any one of: determining the one or more positions by gaze tracking of the user ([0016]… “Display device 104 may overlay one or more virtual images or objects over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a virtual television device 111, and a contact list 119 displayed adjacent to telephony device 113. The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”; [0019]… “user 106 may select an object by gazing at the object, wherein a gaze direction may be detected by one or more eye tracking sensors, potentially for a threshold amount of time”), determining the one or more positions according to one or more hardware 

Regarding claim 14, Poulos teaches the invention of claim 8 as discussed above. Poulos further teaches: wherein determining the visual guidance line pathway in the 3D map ([0020]… “FIG. 1 shows example gaze lines directed at various objects in the augmented reality environment”) comprises any one of: determining the visual guidance line pathway based on the depth-wise location of the gaze point of the user and available space in the 3D map ([0016]… “Display device 104 may overlay one or more virtual images or objects over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a virtual television device 111, and a contact list 119 displayed adjacent to telephony device 113. The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”; [0019]… “user 106 may select an object by gazing at the object, wherein a gaze direction may be detected by one or more eye tracking sensors, potentially for a threshold amount of time”), determining the visual guidance line pathway by forming the visual guidance line pathway to avoid one or more identified objects in the 3D map, determining the visual guidance line pathway by altering the visual guidance line pathway according to pivot points determined by a user gaze, or determining the visual guidance line pathway by altering the visual guidance line 

Regarding claim 29, Poulos teaches: A system (abstract… augmented reality computing device comprising a see-through display system) comprising;
a processor (Fig. 8; [0070]… “The logic subsystem may include one or more processors configured to execute software instructions”); and 
a non-transitory computer-readable storage medium storing instructions operative ([0071] Storage subsystem 804 includes one or more physical devices configured to hold data and/or instructions executable by the logic subsystem to implement the methods and processes described herein), when executed by the processor ([0070]… processor), to cause the system 
form a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD) (([0015]… “display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user environment 100 as the user navigates the environment. This image data may be used to obtain information regarding the layout of the environment (e.g., three-dimensional surface map, etc.) and objects contained therein, such as bookcase 108, sofa 114, desk 117, telephony device 113, and music or media device 115”); 
select a mixed reality (MR) object for placement or repositioning within the 3D map ([0016]… “Display device 104 may overlay one or more virtual images or objects over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a virtual television device 111, and a contact list 119 displayed adjacent to telephony device 113. The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”): 
a visual guidance line pathway in the 3D map ([0020]… “[0020] FIG. 1 shows example gaze lines directed at various objects in the augmented reality environment”);-4- 
Atty. Dkt. No. 20 18PO0240WOUSdetecting a gaze of the user at one or more positions along the visual guidance line pathway (([0020]… “wherein the gaze lines represent the user focusing on the object at which the gaze lines intersect to select the object”)); and 
render the content enhanced MR object along the visual guidance line pathway at a location corresponding to a direction of a gaze of the user (([0014]… “A user 106 is viewing the living room through an augmented reality computing device in the form of the see-through head-mounted display device 104, and may interact with the augmented environment via a user interface of display device 104. FIG. 1 also depicts a user field of view 102 comprising a portion of the environment viewable through the display device 104, and thus the portion of the environment that may be augmented with images displayed via the display device 104. The augmented environment may include a plurality of real and virtual objects, e.g., media devices, with which the user may interact. For example, the augmented environment may include a virtual television device 111, a real telephone device 113, and a real media player device 115. Each of these objects in the augmented environment may be selectable by user 106 so that the user may perform actions on the selected object. In some embodiments, the user field of view 102 may be substantially coextensive with the user's actual field of vision, while in other embodiments the user field of view 102 may occupy a lesser portion of the user's actual field of vision”)). 

Regarding claim 31, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: wherein the displaying the visual guidance line pathway in the 3D map comprises: displaying the one or more identified focal points as a plurality of focal plane indicators at a plurality of depths within the 3D map ([0016]… “Display device 104 may overlay one or more virtual images or objects over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a virtual television device 111, and a contact list 119 displayed adjacent to telephony device 113. The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”).

Regarding claim 44, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: wherein selecting the MR object comprises: identifying an object in a view of the user for which content enhancement is available ([0030]… “user 106 may focus on a target region 412 of the first object in order to activate a display of a menu of available actions or commands associated with the first object in its current state”); and-5- Atty. Dkt. No. 20 18PO0240WOUSselecting an available content enhancement object for the identified object to be the selected MR object ([0030]… “At 402, FIG. 4 shows user 106 gazing at or focusing on first object 410 as illustrated via gaze lines 418 in order to select the first object. For example, user 106 may look in a direction of the object and sensors in the augmented reality computing system, e.g., an eye-tracking sensor, may be used to detect that the user is focusing on the first object in order to select the first object).

Regarding claim 45, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: detecting a gaze point of the user, wherein selecting the MR object is based on a detected gaze point of the user ([0030]… “At 402, FIG. 4 shows user 106 gazing at or focusing on first object 410 as illustrated via gaze lines 418 in order to select the first object. For example, user 106 may look in a direction of the object and sensors in the augmented reality computing system, e.g., an eye-tracking sensor, may be used to detect that the user is focusing on the first object in order to select the first object).

Regarding claim 46, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: wherein rendering the MR object at rendering positions along the visual guidance line changes the depth at which the virtual object is rendered relative to the user ([0016]… “The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102”).

Regarding claim 47, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: displaying a visual cue that a content enhancement is available to the user for an object corresponding to the MR object, wherein selecting the MR object comprises activating content enhancement for the object ([0038]… “In some examples, presenting the group of commands to the user may include displaying, via the see-through device 104, representations of commands at a location adjacent to the selected object 410 as shown at 422 in FIG. 4. As another example, representations of commands associated with the selected object may be overlaid on one or more regions in the augmented reality environment. For example, representations of commands may be overlaid on a surface of a wall adjacent to the selected object 410 as shown at 424”).

Regarding claim 49, Poulos teaches the invention of claim 29 as discussed above. Poulos further teaches: wherein the instructions are further operative, when executed by the processor, to cause the system to: display a visual cue that a content enhancement is available to the user for the object, wherein activating the content enhanced MR object comprises activating the content enhancement for the object ([0038]… “In some examples, presenting the group of commands to the user may include displaying, via the see-through device 104, representations of commands at a location adjacent to the selected object 410 as shown at 422 in FIG. 4. As another example, representations of commands associated with the selected object may be overlaid on one or more regions in the augmented reality environment. For example, representations of commands may be overlaid on a surface of a wall adjacent to the selected object 410 as shown at 424”).

Regarding claim 50, Poulos teaches the invention of claim 29 as discussed above. Poulos further teaches: wherein the instructions are further operative, when executed by the processor, to cause the system to: prior to activating, display the object in the 3D map along with the visual cue ([0030]… “user 106 may focus on a target region 412 of the first object in order to activate a display of a menu of available actions or commands associated with the first object in its current state”).

Regarding claim 51, Poulos teaches the invention of claim 29 as discussed above. Poulos further teaches: wherein the object comprises one of a virtual object, a pre-existing real world object, or an MR object ([0014]… “The augmented environment may include a plurality of real and virtual objects, e.g., media devices, with which the user may interact”).

Regarding claim 52, Poulos teaches the invention of claim 29 as discussed above. Poulos further teaches: wherein activating the content enhanced MR object further comprises activating the content enhancement for the object according to the user input to the AR HMD with respect to the visual cue ([0040]… “After being presented the first group of available commands for selected object 410, user 106 may then provide user input selecting one of the commands from the first group of commands. Examples of user input for selecting a command include but are not limited to speech, touch, gaze, gesture, posture, or any combination of these”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (U.S. 2014/0237366) in view of Rauber (U.S. 2013/0234926).
Regarding claim 38, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches “The virtual objects and images may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102” ([0016]). Poulos does not explicitly teach: wherein the visual guidance line pathway is a straight line occupying multiple depths relative to the user.
However, Rauber teaches “Several embodiments of the type described herein display visual guidance on screen 202 for any trajectory in three dimensions (3-D), or any trajectory of an arbitrary curve in a plane, or any straight line.” ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of Rauber to configure the visual guidance line pathway to be a straight line occupying multiple depths relative to the user. Doing so will allow to provide feedback via the visual guidance displayed to the user ([0071]).

Regarding claim 39, Poulos teaches the invention of claim 1 as discussed above. Poulos does not explicitly teach: wherein the visual guidance line pathway is a curved line displayed in 3D space.
[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of Rauber to configure the visual guidance line pathway to be a curved line displayed in 3D space. Doing so will allow to provide feedback via the visual guidance displayed to the user ([0071]).

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (U.S. 2014/0237366) in view of Nourai (U.S. 2018/0268611).
Regarding claim 40, Poulos teaches the invention of claim 1 as discussed above. Poulos does not explicitly teach: wherein the visual guidance line pathway is displayed with multiple point markers, the point markers identifying the rendering positions at which the virtual object may be rendered.
However, Nourai teaches “the projection subsystem 108 takes the form of a scan-based projection device and the display screen takes the form of a waveguide-based display into which the scanned light from the projection subsystem 108 is injected to produce images at single optical viewing distance closer than infinity (e.g., arm's length), images at multiple, discrete optical viewing distances or focal planes, and/or image layers stacked at multiple viewing distances or focal planes to represent volumetric 3D objects”([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of [0035]).

Regarding claim 41, Poulos teaches the invention of claim 1 as discussed above. Poulos does not explicitly teach: wherein the multiple point markers correspond to discrete focal planes supported by an optical system of the HMD.
However, Nourai teaches “the projection subsystem 108 takes the form of a scan-based projection device and the display screen takes the form of a waveguide-based display into which the scanned light from the projection subsystem 108 is injected to produce images at single optical viewing distance closer than infinity (e.g., arm's length), images at multiple, discrete optical viewing distances or focal planes, and/or image layers stacked at multiple viewing distances or focal planes to represent volumetric 3D objects”([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of Nourai to configure the multiple point markers to correspond to discrete focal planes supported by an optical system of the HMD. The motivation of combining these analogous arts is to generate a series of synthetic image frames of pixel information that present an undistorted image of one or more virtual objects to the user ([0035]).

Claim 42-43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (U.S. 2014/0237366) in view of Haddad (U.S. 2019/0130633).
Regarding claim 42, Poulos teaches the invention of claim 1 as discussed above. Poulos does not explicitly teach: determining the visual guidance line pathway to avoid objects in the 3D map.
However, Haddad teaches: “Cutting volumes may be used by a user as a virtual instrument and tracked as such. One example of a virtual instrument is a handle that is virtually held and moved by a user in the virtual environment, where the cutting volume extends from an end of the handle away from the user's position. Cutting volumes beneficially enable different views into a virtual object. In particular, cutting volumes allow users to view parts of the virtual object that are inside the cutting volume, or to view parts of the virtual object that are outside the cutting volume. Cutting volumes also beneficially allow for a portion of the virtual object that is inside the cutting volume to be removed (e.g., "cut away") for viewing outside the virtual object. Removing an internal part may be accomplished by user-initiated commands that fix the position of the cutting volume relative to the position of the virtual object, select the part the user wishes to move, and move the selected part to a location identified by the user. In order to remove an internal part of a virtual object without the cutting volume, a user would have to remove outer layers of components until the desired component is exposed” ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of Haddad to determine the visual guidance line pathway to avoid objects in the 3D map. The [0022]).

Regarding claim 43, Poulos teaches the invention of claim 1 as discussed above. Poulos does not explicitly teach: determining the visual guidance line pathway to avoid additional MR objects displayed for the user by the HMD.
However, Haddad teaches: “Cutting volumes may be used by a user as a virtual instrument and tracked as such. One example of a virtual instrument is a handle that is virtually held and moved by a user in the virtual environment, where the cutting volume extends from an end of the handle away from the user's position. Cutting volumes beneficially enable different views into a virtual object. In particular, cutting volumes allow users to view parts of the virtual object that are inside the cutting volume, or to view parts of the virtual object that are outside the cutting volume. Cutting volumes also beneficially allow for a portion of the virtual object that is inside the cutting volume to be removed (e.g., "cut away") for viewing outside the virtual object. Removing an internal part may be accomplished by user-initiated commands that fix the position of the cutting volume relative to the position of the virtual object, select the part the user wishes to move, and move the selected part to a location identified by the user. In order to remove an internal part of a virtual object without the cutting volume, a user would have to remove outer layers of components until the desired component is exposed” ([0025]).
[0022]).

Regarding claim 48, Poulos teaches the invention of claim 1 as discussed above. Poulos further teaches: rendering one or more MR objects along the visual guidance line pathway at locations corresponding to a direction of the gaze of the user, wherein the visual guidance line pathway is placed in determined available space within the 3D map of the surroundings. ([0014]… “A user 106 is viewing the living room through an augmented reality computing device in the form of the see-through head-mounted display device 104, and may interact with the augmented environment via a user interface of display device 104. FIG. 1 also depicts a user field of view 102 comprising a portion of the environment viewable through the display device 104, and thus the portion of the environment that may be augmented with images displayed via the display device 104. The augmented environment may include a plurality of real and virtual objects, e.g., media devices, with which the user may interact. For example, the augmented environment may include a virtual television device 111, a real telephone device 113, and a real media player device 115. Each of these objects in the augmented environment may be selectable by user 106 so that the user may perform actions on the selected object. In some embodiments, the user field of view 102 may be substantially coextensive with the user's actual field of vision, while in other embodiments the user field of view 102 may occupy a lesser portion of the user's actual field of vision”).
Poulos does not explicitly teach: while avoiding one or more preexisting objects in the 3D map of the surroundings, and wherein the one or more preexisting objects comprise at least one of a real-world object or an existing MR object.
However, Haddad teaches: “Cutting volumes may be used by a user as a virtual instrument and tracked as such. One example of a virtual instrument is a handle that is virtually held and moved by a user in the virtual environment, where the cutting volume extends from an end of the handle away from the user's position. Cutting volumes beneficially enable different views into a virtual object. In particular, cutting volumes allow users to view parts of the virtual object that are inside the cutting volume, or to view parts of the virtual object that are outside the cutting volume. Cutting volumes also beneficially allow for a portion of the virtual object that is inside the cutting volume to be removed (e.g., "cut away") for viewing outside the virtual object. Removing an internal part may be accomplished by user-initiated commands that fix the position of the cutting volume relative to the position of the virtual object, select the part the user wishes to move, and move the selected part to a location identified by the user. In order to remove an internal part of a virtual object without the cutting volume, a user would have to remove outer layers of components until the desired component is exposed” ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poulos to incorporate the teaching of [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622